DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Oren on 03 February 2022.

The application has been amended as follows: 

Claims 9-10 and 18 are canceled.

Allowable Subject Matter
Claims 1-8, 11-17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art to the instant claims is that of Anzai (JP201433934 – machine translation previously of record).  Applicant’s amended claims recite a combination of non-.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Per the Examiner’s amendment above, the 35 USC 112(a) rejection of claims 9-10 and 18 is withdrawn as said claims are canceled.
Applicant’s arguments, see remarks, filed 28 December 2021, with respect to 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claims 12, 17, and 20 has been withdrawn.  Applicant has amended the claims to remove indefiniteness.
Applicant’s arguments, see remarks, filed 28 December 2021, with respect to 35 USC 103 have been fully considered and are persuasive.  The rejection of claims 1-20 in view of Anzai and Hirobe has been withdrawn.  As outlined above, applicant has amended the claims beyond the teachings of the references.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784